

117 HR 2266 IH: Certainty for Older Living Americans Act of 2021
U.S. House of Representatives
2021-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2266IN THE HOUSE OF REPRESENTATIVESMarch 26, 2021Mr. Walberg introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title II of the Social Security Act to provide for a minimum annual cost-of-living increase for Social Security benefits, and for other purposes.1.Short titleThis Act may be cited as the Certainty for Older Living Americans Act of 2021 or the COLA Act of 2021.2.Computation of cost-of-living increases(a)In generalSection 215(i) of the Social Security Act (42 U.S.C. 415(i)) is amended—(1)in paragraph (1)(B), by striking with respect to which the applicable increase percentage is greater than zero;; and(2)in paragraph (2)—(A)in subparagraph (A)—(i)in clause (ii), in the matter following subclause (III), by striking applicable increase percentage and inserting the increase percentage determined under clause (iv) for such year; and(ii)by adding at the end the following:(iv)The increase percentage determined under this clause for a year shall be the greater of—(I)the applicable increase percentage with respect to a cost-of-living computation quarter in such year; or(II)the arithmetical mean of the increase percentages determined under this clause for each of the years in the 10-year period ending with the year before such year.; and(B)in the first sentence of subparagraph (D), by striking and the percentage thereof and inserting , the percentage thereof, and the increase percentage determined under subparagraph (A)(iv) for the following year.(b)Effective dateThe amendments made by this section shall apply with respect to cost-of-living computation quarters ending on or after September 30, 2021.3.Working group on use of national accounts data(a)EstablishmentThe Secretary of Labor and the Secretary of Commerce shall establish a working group (in this section referred to as the Working Group) to provide recommendations to the Bureau of Labor Statistics on incorporating national accounts data to produce—(1)an accurate, timely, and relevant Consumer Price Index; and(2)up-to-date expenditure weights.(b)Membership(1)AppointmentThe Secretary of Labor and the Secretary of Commerce shall appoint to the Working Group individuals with expertise relating to statistical and computational methods, survey research, and economic, social, and demographic measurement.(2)RepresentationIn appointing representatives to the Working Group, the Secretary of Labor and the Secretary of Commerce shall consider appointing members from relevant Federal agencies and non-Federal stakeholder groups, including—(3)the Bureau of Labor Statistics;(4)the Bureau of Economic Analysis; and(5)the Federal Economic Statistics Advisory Committee.(c)ReportNot later than 12 months after the date of enactment of this Act, the Working Group shall submit to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate a report that includes the findings and recommendations of the Working Group under subsection (a).(d)TerminationThe Working Group shall terminate upon submission of the report required under subsection (c).